Citation Nr: 0012121	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1955 to 
January 1958 and from April 1958 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans' 
Affairs (VA) which denied an increased rating for lumbosacral 
strain and disc disease.  

In May 1999 the veteran submitted a claim for service 
connection for hypertension. The RO deferred a decision on 
this issue in a May 1999 letter to the veteran requesting 
records showing continuity of treatment.  The Board, 
therefore, is not addressing the hypertension issue as the 
issue has yet to be adjudicated by the RO.  This issue is 
referred to the RO for any appropriate action.


REMAND

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
lumbosacral strain with disc disease within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  See 
Proscelle v. Derwinski, 2 Vet. App 629 (1992). Once a claim 
is well grounded the Board has a statutory duty to assist the 
claimant in the development of evidence pertinent to the 
claim. 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In this regard, this case was previously before the Board in 
September 1999.  At that time the case was remanded to the RO 
for additional development of the evidence.  The Board 
requested the RO furnish the veteran the appropriate release 
of information forms in order to obtain copies of any VA and 
private medical records pertaining to recent treatment for 
his low back disability, to include the records pertaining to 
his hospitalization in September 1997 and copies of the 
actual treatment records from the Jewett Orthopedic Clinic 
covering the period from January 18, 1997 to the present.

In response to a request by the RO, the veteran submitted a 
release of information form regarding treatment at the Jewett 
Orthopedic Clinic, the Tuskawilla Family Clinic, and a VA 
facility.  The veteran did not include the addresses of the 
private facilities.  In November 1999 the RO requested the 
veteran to furnish the complete mailing addresses.  No 
response was received from the veteran and the case was 
returned to the Board.

A review of the record shows that the address for the Jewett 
Orthopedic Clinic was included in the October 1997 statement 
from that facility.

Accordingly, the case is REMANDED for the following:

1.  The veteran is informed that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim, to include the complete address of 
the Tuskawilla Family Clinic.

2.  The RO should request the Jewett 
Orthopedic Clinic to furnish copies of 
all treatment records covering the period 
from January 1997 to the present.  The 
Jewett Orthopedic Clinic is located at 
1285 Orange Avenue, Winter Park, Florida, 
32789.

3.  The RO should obtain copies of all 
current treatment records from the VA 
medical facility in Orlando, Florida. 

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond. The case should then 
be returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



